Title: Enclosure: Thomas Jefferson’s Notes on Breeding Merino Sheep, [ca. 13 May 1810]
From: Jefferson, Thomas
To: 


            
               
                      
                      
                  
            
             
		  from 2. full blooded ewes & their female descendants will proceed annually the following numbers either of rams or ewes separately, or the double in the aggregate.
            
              
                1st
                     
                year
                1.
                }
                
              
              
                2d
                     
                
                2
                
              
              
                3d
                     
                
                2
                being
         
                34. rams for distribution
                
              
              
                4th
                     
                
                4
                
                34. ewes + the 2. originals to be retained
                
              
              
                5th
                     
                
                5
                
              
              
                6th
                     
                
                8
                
              
              
                7th
                     
                
                12
                
              
            
            from 100. common ewes & their female descendants will proceed annually the following number of either rams or ewes separately, or the double in the aggregate of ½ breeds, ¾, ⅞ and full
            
              
                
                half blood
                
                ¾ blood
                
                ⅞ blood
                
                
            full blood
                
              
              
                1st year
         
                50
                
                
              
              
                2d
                     
                50
                
            +
         
                25
                
              
              
                3d
                     
                50
                
            +
                25
                
            +
         
                13
                
              
              
                4th
                     
                50
                
            +
                25
                
            +
                12
                
            +
         
                
            6
                
              
              
                5th
                     
                50
                
            +
                25
                
            +
                13
                
            +
                
            6+ 3
                
              
              
                6th
                     
                50
                
            +
                25
                
            +
                12
                
            +
                
            6+ 3 + 2
                
              
              
                7th
                     
                50
                
            +
                25
                
            +
                13
                
            +
                
            6+ 3 + 2 + 1
                
              
              
                
                350
                
            +
                150
                
            +
                63
                
            +
                24 +9+4+1
                = 601.
              
            
            
              
                to wit
                38. rams
                
                full blooded for distribution
              
              
                
                38. ewes
                
                full bloodd to be retained
              
              
                
                63. rams
                }
                
                        ⅞ blood
                }
                for our friends for sale or for the table
              
              
                
                63. ewes
              
              
                
                150. rams
                }
                ¾ blood
              
              
                
                150 ewes
              
              
                
                350 rams
                }
                ½ blood
              
              
                
                350 ewes
              
            
            
            
            
             
          